Loring, J.
On November 25, 1916, Courtney met with an accident in the course of and arising out of his employment by the Worcester Gas Light Company. On June 13, 1917, he retained counsel and on July 20, 1917, that is, at the end of thirty-four weeks after the accident, he was paid $320 by the superintendent of the gas light company and signed an agreement for compensation which is not set forth in the record. On August 28, 1917, the insurance company notified the superintendent to discontinue further payments and no further payments have been *471made. On September 28, 1917, the employee "at the suggestion of the Industrial Accident Board” filed a claim for compensation. On October 3, 1917, he was given light work by the gas light company and is still in their employ.
The board found that the employee had reasonable cause for failure to file his claim before September 28, 1917, because the insurer through the superintendent of the gas light company, “its authorized agent . . . had entered into an agreement in regard to compensation.” They also found that the insurance company had declined to make any payments after July 20, 1917, notwithstanding the provisions of Part II, § 4, as amended by St. 1916, c. 90. The award ended with a finding that the employee was entitled to $10 a week from July 20, 1917, to October 3, 1917, and to $2 a week from October 3, 1917, to January 24, 1918, amounting in all to $139.43. Upon this award the Superior Court made a decree that the insurer pay the employee $139.43 and continue payment of $2 a week “in accordance with the requirements of the act.”
The employee in this court put his case on the ground that there was evidence justifying the finding that the superintendent of the gas light company was authorized to make the agreement of July 20, 1917, in behalf of the insurance company and “that the filing of the claim for the compensation on September 28, 1918, has no bearing on the case. It was filed at the suggestion of the Industrial Accident Board, the insurer having requested a hearing. The right to compensation had been concluded previous to this time by the signing of the agreements and receipt, and the giving and acceptance of $320.” That is to say, in this court the employee has elected to proceed under the latter part of Part III, § 5, as amended by St. 1917, c. 297, § 2. But the plaintiff cannot proceed under that provision of the act because the agreement of July 20, 1917, has not been filed with "and approved by the Industrial Accident Board in accordance with the provisions of St. 1912, c. 571, § 9.
Under these circumstances it is not necessary to determine whether the evidence justifies the finding that the superintendent of the gas light company was the authorized agent of the insurance company and, if he was, whether he had authority to make this agreement after the six months had expired during which the *472employee was bound to bring his complaint in the absence of mistake or other reasonable cause as required by Part II, § 15, -as modified by St, 1912, c. 571, § 5.

Decree reversed.